Case 19-17065-elf      Doc 39     Filed 05/28/21 Entered 05/28/21 16:18:51            Desc Main
                                  Document      Page 1 of 1



                      Lauren M. Moyer, Esquire
                      McCabe, Weisberg & Conway, LLC
                      123 S. Broad Street, Suite 1400
                      Philadelphia, PA 19109
                      Phone: 215-790-1010
                      Fax: 215-790-1274

       2.     If you or your attorney do not take the steps described in paragraphs 1(a) and 1(b)
above and attend the hearing, the court may enter an order granting the relief requested in the
motion.

       3.      A hearing on the motion is scheduled to be held before the Honorable Eric L.
Frank on June 22, 2021 at 9:30a.m.in Courtroom #1, United States Bankruptcy Court, 900
Market Street, Suite 201, Philadelphia, Pennsylvania 19107.

        4.     If a copy of the motion is not enclosed, a copy of the motion will be provided to
you if you request a copy from the attorney named in paragraph 1(b).

      5.      You may contact the Bankruptcy Clerk’s office at (215) 408-2800 to find out
whether the hearing has been canceled because no one filed an answer.


Date: May 28, 2021
